Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
12, 2014




                                     In The

                     Fourteenth Court of Appeals

                             NO. 14-14-00282-CV


                     GUY B. SULLAWAY, JR., Appellant

                                       V.

                     CAROLYN JANICE SMITH, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                    Trial Court Cause No. 1035630-002


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed April 1, 2014. On July 31, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.